UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7990



HAYWARD LEON ROGERS,

                                             Petitioner - Appellant,

          versus


COLIE   RUSHTON, Warden;       HENRY   MCMASTER,
Attorney General of the        State   of South
Carolina,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(CA-04-512-8-24BI)


Submitted:   March 14, 2005                  Decided:   April 1, 2005


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Hayward Leon Rogers, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Derrick K. McFarland, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Hayward Leon Rogers seeks to appeal the district court’s

order adopting the report of a magistrate judge and dismissing his

petition filed under 28 U.S.C. § 2254 (2000), based on his failure

to exhaust his state remedies.         An appeal may not be taken from the

final order in a § 2254 proceeding unless a circuit justice or

judge     issues    a   certificate    of     appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).         We have independently reviewed the

record and conclude that Rogers has not made the requisite showing

that     the     district   court’s     procedural    ruling   was   wrong.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED


                                      - 2 -